Exhibit 10.1

FIFTH AMENDMENT

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Fifth Amendment” or this “Amendment”) is entered into as of July 31, 2018, by
and among HERCULES FUNDING II LLC, a Delaware limited liability company
(“Borrower”), the lenders identified on the signature page hereof (such lenders,
together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
and WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill,
LLC, a Delaware limited liability company, as the arranger and administrative
agent for the Lenders (in such capacity, “Agent”), with reference to the
following facts, which shall be construed as part of this Fifth Amendment:

RECITALS

A.

Borrower, Lenders and Agent have entered into that certain Amended and Restated
Loan and Security Agreement dated as of June 29, 2015, as amended by that
certain First Amendment to Amended and Restated Loan and Security Agreement
dated as of December 16, 2015, that certain Second Amendment to Amended and
Restated Loan and Security Agreement dated as of March 8, 2016, that certain
Third Amendment to Amended and Restated Loan and Security Agreement dated as of
April 7, 2016, and that certain Fourth Amendment to Amended and Restated Loan
and Security Agreement dated as of April 3, 2017 (as amended, supplemented,
replaced, renewed or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which Lenders and Agent are providing financial
accommodations to or for the benefit of Borrower upon the terms and conditions
contained therein.  Unless otherwise defined herein, capitalized terms or
matters of construction defined or established in the Loan Agreement (as amended
by this Fifth Amendment) shall be applied herein as defined or established
therein.

B.

Each of State Bank and Trust Company, as successor by merger to AloStar Bank of
Commerce (“SBTC”) and TIAA, FSB as successor in interest to certain assets of
EverBank Commercial Finance, Inc. (“TIAA”), has informed Borrower and Agent that
it desires to (a) be repaid, in full, its pro-rata portion of the outstanding
Advances and Swing Loans, (b) resign from the Loan Agreement as a Lender
thereunder, and (c) terminate its Commitment thereunder;

C.

Borrower, Lenders and Agent have agreed to enter into this Fifth Amendment to
(i) extend the Revolving Credit Availability Period, (ii) evidence (A) the
termination by each of SBTC and TIAA of their respective Commitments under the
Loan Agreement, and (B) the resignation by each of SBTC and TIAA as Lenders
thereunder, and (iii) amend certain other provisions of the Loan Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the continued performance by Borrower of its
promises and obligations under the Loan Agreement and the other Loan Documents,
and for

 

--------------------------------------------------------------------------------

 

 

other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower, Lenders and Agent hereby agree as follows:

1.Ratification of Existing Loan Documents.  Each of the parties acknowledges,
confirms, and ratifies the provisions of the Loan Agreement and the other Loan
Documents, which shall be unmodified and shall continue to be in full force and
effect in accordance with their terms except as expressly provided under this
Fifth Amendment.

2.Amendments to the Loan Agreement.  The Loan Agreement is hereby amended as
follows:

2.1Addition of New Definitions.  Section 1.1 of the Loan Agreement is hereby
amended by adding in appropriate alphabetical order the following new
definitions:

“‘Fifth Amendment’ means the Fifth Amendment to Amended and Restated Loan and
Security Agreement, dated as of the Fifth Amendment Closing Date, by and among
Lenders, Agent and Borrower.

“‘Fifth Amendment Closing Date” means July 31, 2018.”

2.2Amendment to Existing Definition.  Section 1.1 of the Loan Agreement is
hereby amended by deleting the definition of “Revolving Credit Availability
Period” in its entirety and replacing it as follows:

“‘Revolving Credit Availability Period’ means the period commencing on the
Original Closing Date and ending on the earlier of (a) November 1, 2018, and (b)
termination pursuant to Section 9.1.”

2.3

Amendment to Schedule C-1.  Schedule C-1 to the Loan Agreement is hereby deleted
in its entirety and replaced with Revised Schedule C-1 in the form attached
hereto and incorporated herein.

3.Repayment of SBTC and TIAA; Resignation by SBTC and TIAA, as Lenders;
Surviving Rights and Obligations of SBTC and TIAA; and Termination of
Commitments of SBTC and TIAA.  

3.1On the Fifth Amendment Closing Date, and notwithstanding the terms and
conditions of the Loan Agreement, Borrower shall, without penalty, prepay an
amount (the “Paydown Amount”) equal to $21,302.78 ($9,467.901 of which is the
Pro Rata Share of the aggregate outstanding balance of the Advances, Swing
Loans, interest, and fees and expenses owed to SBTC, and $11,834.882 of which is
the Pro Rata Share of the aggregate outstanding balance of Advances, Swing
Loans, interest, and fees and expenses owed to TIAA, in each case, pursuant to
the Loan Documents), to Agent’s Account, and Agent

 

1 

This amount is equal to $0 in principal, $1,134.55 in interest, and $8,333.35 in
unused line fees.

2 

This amount is equal to $0 in principal, $1,418.19 in interest, and $10,416.69
in unused line fees.

2

 

--------------------------------------------------------------------------------

 

 

shall, if such Paydown Amount is received by Agent prior to 2:00 p.m. (New York,
New York time) on the Fifth Amendment Closing Date, remit the proceeds of such
Paydown Amount to SBTC or TIAA (based on its Pro Rata Share), as applicable, on
the Fifth Amendment Closing Date in accordance with wiring instructions provided
to Agent by SBTC or TIAA, as applicable, in writing.  If such Paydown Amount is
received by Agent after 2:00 p.m. (New York, New York time) on the Fifth
Amendment Closing Date, Agent shall remit the proceeds of such Paydown Amount to
SBTC or TIAA (based on its Pro Rata Share), as applicable, on the immediately
succeeding Business Day in accordance with wiring instructions provided to Agent
by SBTC or TIAA, as applicable, in writing.  Any payment made by Borrower to
Agent on the Fifth Amendment Closing Date that is specified by Borrower to be
for the payment of specific Obligations owed to SBTC or TIAA, as applicable,
shall be paid to SBTC or TIAA (based on its Pro Rata Share), as applicable, as
set forth in this Section 3.1.

3.2Upon the Fifth Amendment Closing Date, but subject to the receipt by Agent,
on behalf of each of SBTC and TIAA, of the Paydown Amount, (i) each of SBTC and
TIAA shall have resigned as a Lender under the Loan Agreement, and shall have no
further rights, duties, or obligations thereunder, except any rights or
obligations, as applicable, under Sections 11.3, 16.7 (solely for Lender Group
Expenses paid or incurred by Agent on or prior to the Fifth Amendment Closing
Date, and Indemnified Liabilities arising out of or related to events occurring
on or prior to the Fifth Amendment Closing Date), and 17.7 of the Loan Agreement
and any contingent rights and obligations that expressly survive the payment in
full of the Obligations and the termination of the Loan Agreement, (ii) each of
SBTC’s and TIAA’s Commitments shall be terminated, and (iii) neither SBTC nor
TIAA shall be entitled to receive any fees or other compensation due and payable
to Agent or any of the Lenders under the Loan Agreement or the Fee Letter.

3.3Upon the Fifth Amendment Closing Date, the Advances owing to the Continuing
Lenders (as defined below) under the Loan Agreement shall automatically, and
without any action on the part of any Person, continue as Advances under the
Loan Agreement, as amended and supplemented by this Fifth Amendment; provided,
that each Continuing Lender shall transmit to Agent such funds and the Agent
shall transmit to each other Continuing Lender such funds, and the Continuing
Lenders shall, through the Agent, make such adjustments among themselves as
shall be necessary so that after giving effect to such transfers and
adjustments, the Continuing Lenders shall hold the Advances hereunder ratably in
accordance with their respective Commitments.  Each Lender hereunder hereby
agrees to give effect to the instructions of the Agent to give effect to the
adjustments described herein.  For purposes of this Fifth Amendment, “Continuing
Lenders” shall mean, collectively, the Lenders as of the Fifth Amendment Closing
Date (other than SBTC and TIAA).

4.Extension Fee.  On the Fifth Amendment Closing Date, Agent, for its sole and
separate account, shall have earned an extension fee (the “Extension Fee”) equal
to $46,875.00 for the amendments set forth herein, which Extension Fee shall be
due and payable to Agent in full on the Fifth Amendment Closing Date.  On such
date, Agent hereby is expressly authorized

3

 

--------------------------------------------------------------------------------

 

 

by the Borrower to (i) charge such Extension Fee to the Loan Account, and (ii)
designate such Extension Fee as an Advance under the Loan Agreement.

5.Conditions Precedent.  Notwithstanding any other provision of this Fifth
Amendment, this Fifth Amendment shall be of no force or effect, and Lenders and
Agent shall not have any obligations hereunder, unless and until each of the
following conditions have been satisfied:

5.1Receipt of Executed Fifth Amendment.  Agent shall have received this Fifth
Amendment, duly executed by Borrower, Lenders, and Agent;

5.2Receipt of Omnibus Officer’s Certificate. Agent shall have received a
certificate from an Authorized Person of each of Borrower and HTGC (i) attesting
to the resolutions adopted by the Board of Directors of such Person, authorizing
its execution, delivery, and performance of this Amendment, and authorizing
specific Authorized Persons to execute the same on its behalf, (ii) attesting to
the incumbency and signatures of such specified Authorized Persons, and (iii)
evidencing the formation, existence, and good standing of such Person from the
Secretary of State of its jurisdiction of organization or formation, as
applicable; and

5.3No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing.

6.Representations and Warranties Regarding Loan Agreement.  Borrower hereby
represents and warrants that the representations and warranties contained in the
Loan Agreement are true and correct in all material respects as of the Fifth
Amendment Closing Date, except to the extent that (a) a particular
representation or warranty by its terms expressly applies only to an earlier
date, in which case such representation or warranty was true and correct in all
material respects as of such earlier date, or (b) Borrower has previously
advised Agent in writing as contemplated under the Loan Agreement.  Borrower
hereby further represents and warrants that no event has occurred and is
continuing, or would result from the transactions contemplated under this Fifth
Amendment, that constitutes or would constitute a Default or an Event of
Default.

7.Miscellaneous.

7.1Costs and Expenses.  Borrower hereby affirms its obligation under the Loan
Agreement to reimburse the Agent for all Lender Group Expenses paid or incurred
by the Agent in connection with the preparation, negotiation, execution and
delivery of this Fifth Amendment, including but not limited to the attorneys’
fees and expenses of attorneys for the Agent with respect thereto.

7.2Headings.  The various headings of this Fifth Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Fifth Amendment or any provisions hereof.

7.3Counterparts.  This Fifth Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of

4

 

--------------------------------------------------------------------------------

 

 

which together shall be deemed to be one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Fifth Amendment by either
(i) facsimile transmission or (ii) electronic transmission in either Tagged
Image Format Files (TIFF) or Portable Document Format (PDF), shall be effective
as delivery of a manually executed counterpart thereof.

7.4Interpretation.  No provision of this Fifth Amendment shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party’s having or
being deemed to have structured, drafted or dictated such provision.

7.5Complete Agreement.  This Fifth Amendment constitutes the complete agreement
between the parties with respect to the subject matter hereof, and supersedes
any prior written or oral agreements, writings, communications or understandings
of the parties with respect thereto.

7.6GOVERNING LAW.  THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE INTERNAL CONFLICTS OF LAWS PROVISIONS THEREOF.

7.7Effect.  Upon the effectiveness of this Fifth Amendment, each reference in
the Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby and
each reference in the other Loan Documents to the Loan Agreement, “thereunder,”
“thereof,” or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby.

7.8Conflict of Terms.  In the event of any inconsistency between the provisions
of this Fifth Amendment and any provision of the Loan Agreement, the terms and
provisions of this Fifth Amendment shall govern and control.

7.9No Novation or Waiver.  Except as specifically set forth in this Fifth
Amendment, the execution, delivery and effectiveness of this Fifth Amendment
shall not (a) limit, impair, constitute a waiver by, or otherwise affect any
right, power or remedy of, Agent or Lenders under the Loan Agreement or any
other Loan Document, (b) constitute a waiver of any provision in the Loan
Agreement or in any of the other Loan Documents or of any Default or Event of
Default that may have occurred and be continuing, or (c) alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Agreement or in any of the other Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

7.10Release.  BORROWER HEREBY ACKNOWLEDGES THAT AS OF THE DATE HEREOF IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS‑COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL

5

 

--------------------------------------------------------------------------------

 

 

OR ANY PART OF BORROWER’S LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM CONTINUING LENDERS,
AGENT, OR THEIR RESPECTIVE AFFILIATES, PARTICIPANTS OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, AGENTS, EMPLOYEES OR ATTORNEYS.  BORROWER HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES CONTINUING LENDERS,
AGENT, THEIR RESPECTIVE AFFILIATES AND PARTICIPANTS, AND THEIR PREDECESSORS,
AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS FIFTH
AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST
CONTINUING LENDERS, AGENT, OR THEIR RESPECTIVE PREDECESSORS, AGENTS, ATTORNEYS,
OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND, IN EACH CASE, ARISING FROM THE LIABILITIES, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER LOAN
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS FIFTH AMENDMENT.  BORROWER
HEREBY COVENANTS AND AGREES NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN
EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR
PROSECUTION OF ANY CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR
DEMANDS OF ANY NATURE AGAINST CONTINUING LENDERS, AGENT, THEIR RESPECTIVE
AFFILIATES AND PARTICIPANTS, OR THEIR RESPECTIVE SUCCESSORS, AGENTS, OFFICERS,
DIRECTORS, EMPLOYEES, AND PERSONAL AND LEGAL REPRESENTATIVES ARISING ON OR
BEFORE THE DATE HEREOF OUT OF OR RELATED TO CONTINUING LENDERS’ OR AGENT’S
ACTIONS, OMISSIONS, STATEMENTS, REQUESTS OR DEMANDS IN ADMINISTERING, ENFORCING,
MONITORING, COLLECTING OR ATTEMPTING TO COLLECT THE OBLIGATIONS OF THE BORROWER
TO CONTINUING LENDERS AND AGENT, WHICH OBLIGATIONS ARE EVIDENCED BY THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

[SIGNATURE PAGE FOLLOWS]

 

6

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment to
Amended and Restated Loan and Security Agreement as of the day and year first
above written.

HERCULES FUNDING II LLC,

a Delaware limited liability company, as Borrower

 

 

By:

Name:

Title:




WELLS FARGO CAPITAL FINANCE, LLC,

formerly known as Wells Fargo Foothill, LLC,

a Delaware limited liability company,

as Agent and a Lender

 

 

By:

Name:

Title:

 

 

State Bank and Trust Company, as successor by merger to AloStar Bank of
Commerce,

as a Lender

 

 

By:

Name:

Title:

 

 

TIAA, FSB as successor in interest to certain assets of EverBank Commercial
Finance, Inc.,

as a Lender

 

 

By:

Name:

Title:

 

 

 

 

 

7

 

--------------------------------------------------------------------------------

 

 

 

Revised Schedule C-1

Commitments

(as of the Fifth Amendment Closing Date)

 

Lender

Commitment

Wells Fargo Capital Finance, LLC

$75,000,000

 

 

 

 

 

 

Total for All Lenders

$75,000,000

 

 

8

 